Title: To Thomas Jefferson from the Virginia Delegates in Congress, 1 January 1781
From: Virginia Delegates
To: Jefferson, Thomas



Sir
Philadelphia Jany. 1st. 1781

We have been Honored with Your Excellencys favor in answer to ours concerning the Safest and best Harbor &c. &c. which has been duely communicated, through the proper Channel, and we beg leave to inform you that we have endeavord to improve the intended design into a mode for obtaining a more speedy and safe Conveyance of the Cargoe of the Comite to Virginia (should it take place,) than a land Carriage would be and hope it will meet with Your approbation; as it appeard to us the most eligible method, we have venturd to adopt it without particular Instructions for so doing. Monsr. L——[La Luzerne] has promised to use his endeavors to have our request complied with. We have the Honor of transmiting to Your Excellency a Proposal from a Baron D’Arendt. He Speaks of a Commission with which he is charged but we have not as yet seen his Commission or powers, we have seen Mr. Wm. Lees written request to him to endeavor to negotiate the Sending of Arms, Linen, &c. with Mr. Wm. Lee’s promise to him in writing that if he Succeeded he should be handsomely rewarded by the State of Virginia, but if not he should be Entitled to receive from that State twenty five Louis D’ors for his trouble; all these things we offer to Your Excellency at his request (being ourselves Ignorant  of the whole transaction except as stated above) and wait your orders thereon.
In a letter from his Excy. Genl. Washington dated New Windsor Decr. 27th. 1780 we have the following Intelligence—“Another embarkation has taken place at New York supposed to consist of two thousand five Hundred land forces, whose destination is not yet known. The fleet fell down to the Hooke on Wednesday last.” Our Conjecture is that they are destined to the Southward, and indeed all the Enemy’s political and military manœuvres seem to indicate their Intention of making a Vigorous effort against the Southern States, this Winter. We are Sorry to inform your Excellency that we receive very little Authentic Intelligence of the Steps which are takeing to counteract those vigorous operations, that we are in a great measure uninformed of the progress that has been made in raising the new army, and on what terms, of what has been, and will be, done in establishing Magazines for its Support, and above all, of the measures persuing to cancell the old money and give an effectual Support to the new, by providing for its punctual and final redemption with Specie. This is a crisis at which we concieve a most assiduous application to these great objects to be necessary, and (next to the completion of the Confederacy which is perhaps the Basis of the whole) of the first importance to America therefore highly importing us to know, as the measures of so large a state as ours cannot but have considerable effects on the other states in the Union.
We have the honor to be with the greatest respect Yr obt & Humble servants,

James Madison Junr.
Theok. Bland

